Citation Nr: 0615760	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  02-06 816A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for melanoma of the 
right shoulder, status post resection and chemotherapy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1971 and from December 1971 to May 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In a December 2000 rating decision, the RO denied service 
connection for PTSD.  In June 2002, the veteran perfected an 
appeal of the RO's decision, and in October 2004, the Board 
remanded the matter to afford the veteran the opportunity to 
appear at a hearing, as he had requested.  

While the matter was in remand status, in an October 2004 
rating decision, the RO denied service connection for 
melanoma of the right shoulder, status post resection and 
chemotherapy.  In October 2005, the veteran perfected an 
appeal of the RO's decision.

A hearing was held in April 2006, by means of video 
conferencing equipment with the veteran in St. Louis, 
Missouri, before Kathleen K. Gallagher, a Veterans Law Judge, 
sitting in Washington, DC, who was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), 
(e)(2) (West 2002) and who is rendering the determination in 
this case.  A transcript of the testimony is in the claims 
file. 

As set forth below, a remand of this matter is required.  The 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.
REMAND

Under the Veterans Claims Assistance Ace of 2000 (VCAA), VA 
has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
A review of the record indicates that the veteran has not yet 
received a VCAA notification with respect to his claim of 
service connection for PTSD.  A remand is therefore 
necessary.  

In addition, although the RO provided the veteran with a VCAA 
notification letter regarding his claim of service connection 
for melanoma in January 2004, the United States Court of 
Appeals for Veterans Claims (Court) has since issued a 
decision holding that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  See 
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. March 3, 2006).  The VCAA notice previously 
provided to the veteran did not contain notice of all five 
elements of a service connection claim.  Thus, a corrective 
letter should be issued on remand.  

The Board also notes that since the claim of service 
connection for PTSD was last adjudicated by the RO in an 
April 2002 Statement of the Case, the veteran has submitted 
additional evidence in support of his claim.  Similarly, the 
veteran has recently submitted additional evidence pertinent 
to his claim of service connection for melanoma.  This 
evidence includes a May 2005 medical opinion from the 
veteran's private physician to the effect that exposure to 
sun and chemicals in service should be considered as a 
possible factor in the development of melanoma.  

Pursuant to 38 C.F.R. §§ 19.37, 20.1304(c), any pertinent 
evidence, not previously reviewed at the RO, but received 
from the veteran prior to the transfer of the VA claims file 
to the Board, or evidence which is accepted first at the 
Board, must be initially reviewed by the agency of original 
jurisdiction, unless this procedural right is waived by the 
veteran or his representative.  Neither the veteran nor his 
representative has waived initial RO consideration of this 
additional evidence.  Therefore, the case must be remanded.

The Board also finds that an additional medical opinion is 
necessary with respect to the claim of service connection for 
melanoma.  The veteran claims that he developed melanoma as a 
result of exposure to various chemicals in service.  He has 
submitted medical opinions from his private physicians to the 
effect that, although his current melanoma was most likely 
caused by extensive exposure to the sun, his exposure to 
chemicals during service is a possible contributing factor in 
the development of this disease.  

In connection with his claim, the veteran was afforded a VA 
medical examination in September 2004.  After examining the 
veteran and reviewing his claims folder, the examiner 
indicated that there was no basis in the medical literature 
for concluding that exposure to chemicals in service caused 
the veteran's melanoma.  Rather, he indicated that it was his 
opinion that the veteran's melanoma was due to sun exposure.  
The examiner, however, did not provide an opinion as to 
whether it is at least as likely as not that sun exposure 
during service, as opposed pre-service or post service sun 
exposure, caused the veteran's melanoma.  To ensure that the 
veteran receives every possible consideration, therefore, the 
Board finds that a supplemental medical opinion should be 
obtained.  Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002); see also 38 C.F.R. § 3.159(c)(4) (2005).

The Board finds that an examination is also necessary with 
respect to the veteran's claim of service connection for 
PTSD.  

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with the applicable 
criteria, (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; (3) and 
credible supporting evidence that the claimed in-service 
stressor occurred. 38 C.F.R. § 3.304(f) (2004); Anglin v. 
West, 11 Vet. App. 361, 367 (1998).

The evidence required to support the occurrence of an in-
service stressor varies depending on whether or not the 
veteran was engaged in combat with the enemy.  Where, as 
here, the record does not establish that the claimant engaged 
in combat with the enemy, his assertions of in-service 
stressors, standing alone, cannot as a matter of law provide 
evidence to establish an event claimed as a stressor 
occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
Rather, the claimant must provide "credible supporting 
evidence from any source" that the event alleged as the 
stressor in service occurred.  Cohen v. Brown, 10 Vet. App. 
128, 147 (1997).  

In this case, the veteran claims that he developed PTSD as a 
result of numerous stressful events in service, which he 
outlined in a January 2000 statement.  These stressors 
include reportedly witnessing the aftermath of an April 1969 
airplane crash at the base where he had been stationed in 
Thailand.  The RO forwarded all of the veteran's claimed 
stressors to the U.S. Armed Services Center for Unit Records 
Research (now known as the U.S. Army and Joint Services 
Records Research Center (JSRRC).  The JSRRC responded that 
the veteran had not provided sufficient detail to provide 
verification of any of his claimed stressors through JSRRC 
research.

The veteran, however, submitted records from the service 
department including a report of the April 1969 airplane 
crash.  In addition, the veteran's military personnel records 
show that he was stationed at the base in Thailand at the 
time of the accident.  The RO has denied the claim of service 
connection for PTSD, in part, on the basis that the record 
lacks corroboration of the veteran's claimed stressors.  In 
the December 2000 rating decision on appeal, the RO noted 
that although the April 1969 accident had been documented, 
there was no proof that the veteran had been directly 
involved in this incident.  

The Board is cognizant of the holding of Pentecost v. 
Principi, 16 Vet. App. 124 (2002), wherein the Court reversed 
the Board's denial of a claim for service connection for PTSD 
on the basis of an unconfirmed in-service stressor.  In that 
case, the veteran had submitted evidence that his unit was 
subjected to rocket attacks.  The Court pointed out that 
corroboration of every detail of a stressor under such 
circumstances, such as the veteran's own personal 
involvement, is not necessary.  See also Suozzi v. Brown, 10 
Vet. App. 307 (1997).  

The Board notes that the record also contains medical 
evidence showing that the veteran has been diagnosed as 
having PTSD.  However, none of the medical evidence contains 
a link between the veteran's PTSD and the in-service stressor 
discussed above.  Thus, a medical examination and opinion are 
necessary.  Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002); see also 38 C.F.R. § 3.159(c)(4) (2005).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  
This notice should include an explanation 
as to the information or evidence needed 
to establish a disability rating and an 
effective date for the claims of service 
connection for PTSD and melanoma, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).  

2.  The veteran should be afforded a VA 
medical examination for the purposes of 
determining the etiology of his melanoma.  
The claims folder should be provided to 
the examiner for review in connection 
with the examination.  After examining 
the veteran and reviewing the claims 
folder, the examiner should provide an 
opinion, with supporting rationale, as to 
whether it is at least as likely as not 
that the veteran's current melanoma is 
causally related to his active service or 
any incident therein, including exposure 
to sun or chemicals.  A report should be 
prepared and associated with the 
veteran's VA claims folder.

3.  The veteran should also be afforded a 
VA psychiatric examination in connection 
with his claim of service connection for 
PTSD.  The claims folder should be 
provided to the examiner for review in 
connection with the examination.  The 
examiner should provide an opinion, with 
supporting rationale, as to whether it is 
at least as likely as not that the 
veteran currently has PTSD as a result of 
his claimed witnessing of the April 1969 
aircraft crash in Thailand, discussed 
above.  A report should be prepared and 
associated with the veteran's VA claims 
folder.

4.  After conducting any additional 
development required as a result of any 
response from the veteran to the VCAA 
letter, the RO should readjudicate the 
veteran's claims of service connection 
for PTSD and melanoma.  In readjudicating 
his claim, the RO should consider all the 
evidence of record. 

5.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The case should then be returned to the Board, if in order.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






